Order granting plaintiff’s motion in a replevin action to permit it to offer proof of the value of chattels and upon determination of their value to resettle the judgment entered upon a stipulation or agreement of settlement, and order fixing the value of the chattels and resettling the judgment, reversed on the law, with ten dollars costs and disbursements, and motions denied, with ten dollars costs. The judgment was entered upon a stipulation or agreement of settlement which has not been set aside or modified. The court was without power to resettle the judgment so as to change it in matter of substance and alter its legal effect. (Herpe v. Herpe, 225 N. Y. 323.) The plaintiff is not without remedy. It may move to be relieved from its stipulation and to vacate the judgment entered thereon if it can show facts which would entitle it to such relief. (Ladd v. Stevenson, 112 N. Y. 325; Hatch v. Central National Bank, 78 id. 487.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.